       Case 1:18-cv-00048-LG-RPM Document 284 Filed 02/11/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                  SOUTHERN DIVISION

 CHRISTOPHER J. FOX et al                                                            PLAINTIFFS

 VERSUS                                                CIVIL ACTION NO. 1:18CV48-LG-RPM

 HUNT SOUTHERN GROUP, LLC et al                                                   DEFENDANTS


                      ORDER ADMINISTRATIVELY CLOSING CASE

       This matter is before the Court sua sponte. Plaintiff filed the lawsuit on February 16,

2018. As a result of appellate proceedings in the related case of Yarbrough et al v. Hunt

Southern Group, LLC et al, Civil Action No. 1:18cv51-LG-RHW, the case has been stayed since

December 2, 2019. Based on the foregoing, the Court is of the opinion this case should be

administratively closed for statistical purposes. Nothing contained in this Order shall be

considered a dismissal or disposition of this matter. The Court retains jurisdiction over the

cause of action to allow either party to file a motion to reopen the case for further proceedings.

       IT IS ORDERED AND ADJUDGED that this case is ADMINISTRATIVELY CLOSED

until further order of the Court.

       SO ORDERED AND ADJUDGED, this the 11th day of February 2021.




                                                      /s/ Robert P. Myers, Jr.
                                                      ROBERT P. MYERS, JR.
                                                      UNITED STATES MAGISTRATE JUDGE
